FILED
                            NOT FOR PUBLICATION                             JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30272

               Plaintiff - Appellee,             D.C. No. 4:07-cr-00140-SEH

  v.
                                                 MEMORANDUM *
JUVENILE FEMALE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Appellant, a juvenile, appeals from the nine-month sentence imposed

following revocation of juvenile delinquent supervision. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Appellant contends that the district court’s sentence contravenes the

rehabilitative purposes of the Federal Juvenile Delinquency Act, 18 U.S.C. § 5031

et seq. (FJDA), because it reflects impermissible factors and was not the least

restrictive means of achieving these purposes. The record reflects that the district

court adequately considered the relevant factors within the FJDA while accounting

for the totality of Appellant’s unique circumstances and rehabilitative needs, and

imposed a sentence that was the least restrictive means to meet those needs. See

United States v. Juvenile, 347 F.3d 778, 787 (9th Cir. 2003).

      AFFIRMED.




                                          2                                    10-30272